DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's preliminary amendment filed on 05/05/2020 is acknowledged.
Claims 1, 70, 72-80, 86, 91-92 and 105-109 are pending. 


3. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. Claims 1, 70, 72-80, 86 and 91-92 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
 
Applicant is not in possession of: 
(i) an antibody that binds to a PD-1 epitope recognized by an antibody comprising SEQ ID NOS: 8 and 13; or
(ii) an antibody that competes for PD-1 binding to human with an antibody comprising SEQ ID NOS: 8 and 13.

The claimed genera of antibodies are defined solely by the epitope-binding properties of the antibodies, i.e. by their function, without imposing any limitations on the structure of the antibodies.  



Other agonistic anti-PD-1 antibodies with unrelated CDR sequences have been described in the art (e.g. claims 1 and 4 of US 8993731), although it is unknown whether such antibodies would bind the same epitope or compete with the presently claimed antibody.  

It is well established in the art that the antigen-binding properties of antibodies are primarily, although not exclusively, determined by the amino acid sequences of their CDR regions, and that antibodies having a broad variety of CDR sequences can bind to the same epitope, compete with each other, and possess essentially the same antigen-binding and other functional properties.  For example, Khan et al. (2017) identified two antibodies from HIV patients which competed with two known mAbs specific for the CD4 binding site on HIV gp120 (p. 2-6). The two new mAbs had unrelated CDRH3 and CDRL3 sequences. Zhu et al. (2015) analyzed co-crystal structures of 16 mAbs recognizing the same CD4-binding site on the HIV gp120, and found two main types, whose binding interfaces were dominated by either CDRH2 or CDRH3. Some mAbs of the first group and all four mAbs of the second had unrelated CDR sequences, indicating that the immune system finds diverse structural solutions for the same antibody specificity. Lee et al. (2016) identified three groups of cross-competing anti-HA antibodies in human sera after influenza vaccination (e.g. p. 1458-1462). Antibodies within each group differed in CDRH3 and CDRL3 sequences, including the length, hydrophobicity and/or charge (id.), i.e. repertoires of antibodies to the same epitope differ greatly between individuals. Abdiche et al. (2016) characterized epitope diversity of mAbs obtained by chicken or mouse immunization and by phage display. Some epitopes were recognized by both chicken and mouse mAbs, while some were chicken-specific or mouse-specific, with chicken antibodies covering a broader range of epitopes ‐ErbB2 mAb with improved affinity. While those skilled in the art are aware of the extensive allelic variation of germline antibody gene segments in the human population, the present knowledge underestimates the extent of genetic diversity, as novel alleles are continually being identified (Boyd et al. (2016); e.g. p. 105-107).  Furthermore, antibodies can compete for antigen binding even when they do not bind overlapping epitopes, e.g., through steric hindrance or via induced structural changes in the bound antigen (e.g. Damschroder et al. 2004; see p. 998-999).  Accordingly, the instant claims encompass a genus of antibodies with an extremely broad variety of CDR sequences. 

The written description requirement for a claimed genus may be satisfied either through sufficient description of a representative number of species, or by disclosure of relevant, identifying characteristics, i.e., structure or other properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. MPEP 2163(II)(A)(3)(a)(ii).

A "representative number of species" means that the species which are adequately described are representative of the entire genus.  For inventions in an unpredictable art, written description of a genus which embraces widely variant species 

As amply demonstrated by the references cited above, it is impossible for the skilled artisan to even estimate the size of the genus of possible CDR sequences of antibodies which can bind to the same epitope or compete for binding with the specified antibody, let alone visualize or recognize the identity of such sequences. As such, the outer boundary of the claimed genus is unknown, both in terms of size and structural diversity.  Thus, neither applicant’s disclosure nor the knowledge in the art allows the skilled artisan to predict the undisclosed members of the genus.  Accordingly, the disclosed antibodies are not representative of the structural diversity of the claimed genera.

Next, we address whether there is a known or disclosed correlation between the recited functions of binding to or competing for an epitope, and the structural features which must be possessed by antibodies to accomplish these functions.  The specification does not disclose such correlation, and the teachings of the references cited above make it abundantly clear that at the present state of the art it is impossible for the skilled artisan to visualize or recognize the vast genus of possible CDR sequences which would enable an antibody to cross-compete with a known antibody for binding to a known protein.  It is impossible for the skilled artisan to know in perfect detail the physiological and genetic backgrounds of all immune systems capable of producing antibodies, nor their prior immunological exposure.

Van Regenmortel (2018) highlights the difficulties inherent in immunological “inverse problems,” which start with the result (e.g. binding to an epitope) and then try to guess the multiple causes (i.e. structures) that could have produced it.  According Van Regenmortel, the extent of the immune system degeneracy, including the ability of numerous different antibodies and T cell receptors to bind to the same epitope, is still underappreciated.  Kanyavuz et al. (2019) review unconventional strategies of 

The difficulty of accounting for all types of antibody structures capable of binding a specific epitope is further compounded by inter-species differences, as well as by the potential of synthetic and other specialized antibody display libraries.  For example, Conroy et al. (2017) review the broad variety of vertebrate antibody structures and mechanisms of generating antibody diversity.  While repertoire of a species may comprise billions of paratopes, interspecific differences provide access to novel structural features (p. 14-16).  Camelid VHH have a higher rate of hypermutation and cysteine usage, creating greater sequence and length diversity of CDRH1 and CDRH2.  Shark VNAR is the most distant evolutionarily from mammalian antibodies, and display technologies have been successfully applied to select specific binders from VNAR libraries.  Chicken utilize gene conversion and cysteine incorporation for creating enormous repertoire diversity, the latter resulting in intra- and inter-CDR disulfide bonds creating “mosaic” CDRs.  Ultra-long CDRH3 of cow antibodies present unique paratope topology containing disulfide-bonded mini-folds (p. 14-16).  Sheehan et al. (2015) review the diverse types of libraries used in antibody display systems which differ in repertoires and allow selection of specialized types of antigen-specific antibodies.  
 
The above examples clearly demonstrate the absence of a known correlation between the ability of an antibody to bind to or compete for an epitope and the structure of antibodies possessing this function.

To summarize, the instant specification does not describe a representative number of species or structural features common to the species encompassed by generic claims, nor is there a known or disclosed correlation between function and structure, and so fails to satisfy the written description requirement of 35 U.S.C. 112(a).



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 1, 70, 72-80, 86, 91-92 and 105-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10428145.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘145 patent, which issued from application USSN 15278425, of which the present application is a continuation.

The claims of the ‘145 patent are directed to an anti-PD-1 antibody comprising variable regions of SEQ ID NOS: 8 and 13 (e.g. claim 9); polynucleotides encoding the variable regions, vectors and host cells comprising the polynucleotides, and a kit comprising the antibody (claims 141-155). 

Methods of making an antibody by culturing a cell and expressing the encoding polynucleotide are inherent in the claims of the ‘145 patent, because this is how the claimed antibodies are produced.

Instant claims 80, 86, 91-92 and 107-109 are obvious over the claims of the ‘145 patent, because the properties of agonistic anti-PD-1 antibodies relied upon in methods of claims 80, 86 and 91-92 were known and utilized in the art before the effective filing date of the claimed invention.


7. Claims 1, 70, 72-80, 86, 91-92 and 105-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10751414.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘414 patent.

The latter are directed to a method of managing or treating psoriasis comprising administering to the subject an anti-PD-1 antibody which comprises variable regions of SEQ ID NOS: 8 and 13 (e.g. claims 1 and 9).  SEQ ID NOS: 8 and 13 of the ‘414 patent are identical to instant SEQ ID NOS: 8 and 13, respectively; therefore, instant claim 1 is anticipated.

The anti-PD-1 antibody recited in the claims of the ‘414 patent anticipates instant claim 1; the limitations of claims 70, 72-76, 78-79 and 105-106 are inherent in the claims of the ‘414 patent for the same reasons as discussed in section 6 above.



Claim 77 is included in the rejection, because it was routine to include therapeutic antibodies in kits at the time of the invention.


8. Claims 1, 70, 72-80, 86, 91-92 and 105-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10766958.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘958 patent.

The latter are directed to a method of managing or treating vitiligo comprising administering to the subject an anti-PD-1 antibody which comprises variable regions of SEQ ID NOS: 8 and 13 (e.g. claims 1 and 9).  SEQ ID NOS: 8 and 13 of the ‘958 patent are identical to instant SEQ ID NOS: 8 and 13, respectively.

Accordingly, the instant claims are anticipated by or obvious over the claims of the ‘958 patent for the same reasons as addressed in section 7 above.


9. Claims 1, 70, 72-80, 86, 91-92 and 105-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16930238 and 16945706, published as US 20210163595 and 20210069325, respectively.



The claims of the copending applications are directed to methods which comprise a step of administering an anti-PD-1 antibody to a subject, wherein the antibody is recited identically to instant claim 1 (e.g. claim 83 of ‘238, and claim 109 of ‘706), or identically to instant claims 105-109 (e.g. claim 84(ii) and 84(iii) of ‘238, and claim 110(ii) and 110(iii) of ‘706).  Accordingly, the instant claims are anticipated by or obvious over the claims of the ‘238 and ‘706 applications for the same reasons as addressed in section 7 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10. Claims 1, 70, 72-80, 86, 91-92 and 105-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 15939177, published as US 20180289802 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘177 application, which are directed to a pharmaceutical formulation comprising an anti-PD-1 antibody with variable regions of SEQ ID NOS: 8 and 13 (e.g. claims 125 and 133).  Accordingly, the instant claims are anticipated by or obvious over the claims of the ‘177 application for the same reasons as addressed in section 7 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



11. Conclusion: no claim is allowed.



12. The following references are noted of record as they are deemed to be pertinent to the present invention:

US Patent No. 9493564 teaches and claims (e.g. claim 4) a fusion protein of SEQ ID NO: 237 comprising a light chain of anti-CD86 monoclonal antibody FUN1, which comprises a variable region almost identical to instant SEQ ID NO: 8, differing only in the L-CDR1 sequence.  The latter differs by one amino acid from instant SEQ ID NO: 7, and by two amino acids from instant SEQ ID NO: 1 (see SCORE).

The anti-PD-1 antibodies of the present invention are disclosed in multiple later-filed applications and patents assigned to Xencor; for example USSN 16388811, published as 20190389933 (earliest priority date 04/18/2018).



13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644